I concur in the judgment and opinion affirming the judgment of the trial court, but would add the following with respect to appellants' first assignment of error. Appellants assert that their adoption of the children herein divested all other people, including appellees, of their legal rights to the children, including their right to visitation.
The Supreme Court of Ohio has recently held that grandparents may be granted visitation rights under R.C. 3109.11 and3109.05(B) if the trial court finds that such visitation is in the child's best interests. In re Whitaker (1988), 36 Ohio St.3d 213,  522 N.E.2d 563, paragraph one of the syllabus. In so holding, the court noted at 217, 522 N.E.2d at 567, fn. 4:
"The facts of this case do not present us with the opportunity to address another important issue that sometimes arises in these cases, i.e., whether adoption of a child by a stepparent divests grandparents of visitation rights. Two Ohio appellate courts, however, have addressed this question and held that adoption by a stepparent does not terminate the power of a court to determine visitation rights in grandparents. These appellate courts have held that such an adoption is merely a factor the trial court must consider in determining the best interest of the child. SeeWelsh v. Laffey (1984), 16 Ohio App.3d 110, 16 OBR 117,474 N.E.2d 681; Graziano v. Davis (1976), 50 Ohio App.2d 83, 4 O.O. 3d 55, 361 N.E.2d 525." See, also, In re Thornton (1985), 24 Ohio App.3d 152, 24 OBR 241, 493 N.E.2d 977.
Although the Supreme Court has thus failed to address such issue, I agree with the majority opinion that the rationale presented by cases such as Graziano, supra, provides a logical solution to this problem and should apply with equal force to grandparent adoptions. For the foregoing reasons, I concur in the judgment and opinion.